Citation Nr: 0012952	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  98-12 589A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an effective date prior to December 23, 1994, 
for a grant of nonservice-connected disability pension 
benefits (pension).  




ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel







INTRODUCTION

The veteran had active service from August 1954 to April 
1955.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating actions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

By rating action in November 1985, the veteran's claim for 
pension was denied.  In June 1995, the RO granted pension 
benefits, effective January 25, 1995.  In August 1997, the RO 
assigned an effective date of December 23, 1994 for pension 
benefits, conceding that the veteran had submitted an 
informal claim for pension benefits on that date, and that 
the June 1995 decision contained clear and unmistakable error 
(CUE) in failing to assign an effective date in accordance 
with 38 C.F.R. § 3.155.  The veteran filed a Notice of 
Disagreement with the decision in March 1998.  She was 
furnished a statement of the case in May 1998, and she 
responded with a substantive appeal in August 1998.  

By letter received in February 2000, AMVETS indicated that 
they would no longer represent the veteran.


FINDINGS OF FACT

1.  In November 1985, the RO denied pension benefits, the 
veteran was notified of the decision by letter in December 
1985, and she did not timely appeal.  

2.  The November 1985 decision by the RO that denied the 
veteran's claim for pension was reasonably supported by the 
evidence on file at that time and prevailing legal authority.  

3.  In conjunction with a repeat claim for pension received 
on December 23, 1994, the veteran was initially shown to be 
totally and permanently disabled based on examination by VA 
and private hospitalization; the veteran is not shown at any 
time to have been incapacitated by physical or mental 
impairment that prevented her from filing a claim.  


CONCLUSIONS OF LAW

1.  The RO's November 1985 decision that denied the veteran's 
claim for pension was not clearly and unmistakably erroneous, 
and is final. 38 C.F.R. § 3.105(a), 20.1103 (1999).  

2.  The requirements for an effective date prior to December 
23, 1994, for the veteran's award of pension have not been 
met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 
3.400(b)(1)(ii)(B) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The Board is satisfied that all available relevant evidence 
has been obtained regarding the veteran's claim and that no 
further assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).  

The veteran contends that that she is entitled to pension 
benefits from 1985; that there was CUE in rating actions in 
1985 denying her pension benefits because VA had in 
possession evidence supporting her claim; that the same 
evidence which warranted a favorable decision in 1995 was 
available to VA in 1985; and that she suffered from mental 
disability documented in her VA file which precluded her from 
prosecuting her VA pension claim after the denial of benefits 
in 1985.  

Under the law, in the context of this issue on appeal, the 
effective date of an award of disability pension benefits 
will be fixed in accordance with the facts found, but will 
not be earlier than the date of receipt of application for 
the benefit unless the veteran was prevented from applying 
for such benefit by reason of disability for a period of at 
least 30 days beginning on the date on which she became 
permanently and totally disabled; if the veteran was so 
prevented, the effective date will be the date of application 
for the benefit or the date on which she became permanently 
and totally disabled (provided that the veteran applies for a 
retroactive award within one year from such date), whichever 
is to the advantage of the veteran.  38 U.S.C.A. § 5110; 
38 C.F.R. §§ 3.151(b), 3.400(b)(1)(ii)(B).  

The record reflects that the veteran filed a claim for 
pension benefits in February 1985 and that the claim was 
denied by the RO in November 1985.  The veteran was informed 
of the decision in December 1985, which she did not appeal.  
Her next formal claim for pension benefits was received in 
January 1995.  There is an undated Report of Contact, which 
includes the notation "NR 12/23 RPC."  The RO has accepted 
December 23, 1994, as the date of receipt of an informal 
claim for pension benefits, and has utilized that date in the 
assignment of the current effective date for pension 
benefits.  This action by the RO is consistent with the fact 
that VA is required to identify and act on informal claims 
for benefits. 38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a) (1999).  See Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  The primary requirement is that an informal 
claim must identify the benefit sought. 38 C.F.R. § 3.155(a) 
(1999).  The RO has conceded that the veteran made an 
informal claim for pension benefits on December 23, 1994.  

Although the 1985 decision by the RO became final, such 
consideration is immaterial in the context of the present 
appeal for an earlier effective date, inasmuch as the United 
States Court of Appeals for Veterans Claims (Court) has held 
that a repeat claim for pension is not a claim to reopen, 
since pension entitlement could be established on the basis 
of facts occurring subsequent to the prior final denial.  See 
Abernathy v. Principi, 3 Vet. App. 461, 464 (1992).

Regarding the veteran's contention that mental incapacitation 
prevented her from filing her repeat claim for pension prior 
to December 1994, there is no objective medical evidence in 
the claims folder that the veteran had any impairment which 
might have impacted on her ability to file a claim or appeal 
in 1985 or before December 23, 1994.  Although the veteran 
argues that evidence in the file supports her assertion, 
especially VA's 1985 psychiatric examination report, no 
psychiatric diagnosis was reported when she had a psychiatric 
examination by VA in September 1985.  The report of that 
examination reflects that the veteran's history included the 
information that she was hospitalized for about two days on a 
psychiatric unit a year or so prior to the examination.  The 
examiner reported that the veteran had filed several 
harassment complaints at work.  She related that, as she 
filed the complaints, the level of harassment and stress at 
work increased.  It culminated in her being on an early 
retirement and still "wrangling in the courts about the 
legal harassment charges."  On mental status examination, 
formal cognitive testing was within normal limits.  There was 
no evidence of hallucinations, delusions, formal thought 
disorder, or suicidal or homicidal ideation.  There really 
was no convincing evidence of paranoid ideation.  She 
complained of disturbed sleep, feeling anxious and being 
emotionally labile.  The examiner commented that the veteran 
displayed some hysterical or hysteroid character traits, but 
that there was not enough evidence to justify a firm 
impression of character disorder.  The overall impression of 
the veteran's level of function was that she was 
uncomfortable at the present, and she would probably not be 
able to handle the situation at her work.  No psychiatric 
diagnosis was made.  

The veteran does not specifically argue that physical 
disability interfered with her ability to engage in the 
claims process with VA.  In any event, the record is negative 
for any physical condition negatively impacting on the 
veteran's ability to engage competently in the claims 
process.  

Regarding the evidence available for review by the RO in 
1985, in addition to the report of VA examination, William M. 
Connors, D.O., reported in September 1984 that the veteran 
was totally disabled from any type of work.  No specific 
information explaining the statement was furnished, however.  

The rating action by the RO in November 1985 assigned a 30 
percent evaluation for anxiety with history of 
psychophysiologic nervous system reaction manifested by 
fainting.  This certainly was not an unreasonable conclusion 
in light of the psychiatric examination findings.  The fact 
that the examiner recommended that the veteran not return to 
her work place was not an admonishment against her working in 
general, but specifically that she not return to her then 
current place of employment.  In the rating action, the RO 
considered that the veteran also had alleged blackouts, 
anemia, and maxillary sinusitis, each rated noncompensably 
disabling, residuals of hysterectomy, assigned a 30 percent 
rating, and traumatic arthritis at T7, T9, and hypertension, 
each assigned 10 percent disability ratings.  The combined 
nonservice-connected rating was 60 percent.  The RO concluded 
that the entire body of the evidence did not indicate that 
the relatively young veteran with an Associates Degree in 
Liberal Arts and a background in clerical work, had permanent 
disabilities so severe as to preclude some form of 
substantially gainful employment consistent with her 
education and work history.  

In February 1995, a clinical record was received from Miami 
Valley Hospital refecting that the veteran had been admitted 
in August 1994 for chest pain, and that diagnoses included 
chest pain of unknown etiology, hypertension, reactive 
depression, hyperlipidemia, osteoarthritis, and presumed 
coronary artery disease.  In addition, on VA psychiatric 
examination in March 1995, there was a diagnosis of major 
depression.  Orthopedic examination by VA that month resulted 
in diagnoses of old compression fracture T7 and T9, and 
lumbar spondylosis.  

Included with the veteran's treatment records subsequent to 
December 1994 was an October 1984 report from Dr. Connors 
reflecting that the veteran had recently made threats not 
consistent with sanity; that she was then under stress at 
work; and that she was not responsible on the day the threats 
were made based on psychological test reports which were 
included.  The report of the veteran's one day 
hospitalization at Good Samaritan Hospital in September 1984 
was also submitted, reflecting a one day hospitalization with 
a discharge against medical advice, and a diagnosis of major 
depression with psychotic features.  During the 
hospitalization, the veteran complained of numerous problems 
with harassment at her place of work.  A copy of the 
September 1985 VA examination report was submitted.  A 
report, dated in July 1986, from Dr. Connors was also 
forwarded which reflected that the veteran was under medical 
care and was totally disabled from any type of work.  

The Board would point out that by the time of the rating 
actions in 1995, the veteran was approximately 10 years older 
than in 1985, major depression was by then assigned a 50 
percent disability rating, hysterectomy and cystitis were 
assigned a 30 percent disability rating, and hypertension was 
rated 20 percent disabling.  These ratings along with four 
noncompensable ratings for psychophysiologic nervous system 
reaction manifested by fainting, blackouts, anemia, and 
maxillary sinusitis, combined to a 70 percent nonservice-
connected disability rating.  It was on the basis of VA 
examination findings in March 1995 and a private 
hospitalization report from Miami Valley Hospital in August 
1994, and the disability ratings assigned by the RO 
pertaining thereto, that the veteran was initially found to 
be factually unable to secure or maintain substantially 
gainful employment in 1995.  Given such consideration, then, 
the date of receipt of the informal claim, December 23, 1994, 
is, in accordance with the provisions of 38 U.S.C.A. § 5110 
and 38 C.F.R. §§ 3.151(b), 3.400(b)(1)(ii)(B) and in view of 
the rationale advanced by the Court in Harper v. Brown, 10 
Vet. App. 125 (1997), the proper effective date for the 
veteran's award of pension.  Based on the objective evidence, 
entitlement to an effective date earlier than December 23, 
1994, for an award of pension is not in order.  

The Board now turns to consideration of the veteran's 
specific claim that there was CUE in the 1985 decision by the 
RO.  The United States Court of Appeals for Veterans Claims 
(the Court) has propounded a three-pronged test to determine 
whether a clear and unmistakable error (CUE) is present in a 
prior determination: (1) Either the correct facts, as they 
were known at the time, were not before the adjudicator (that 
is, more than a simple disagreement as to how the facts were 
later evaluated), or the statutory or regulatory provisions 
extant at that time were incorrectly applied; (2) the error 
must be "undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was CUE must 
be based on the record and law that existed at the time of 
the prior adjudication in question. Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992) (en banc).

The Court has also stated that CUE is a very specific and 
rare kind of "error."  It is the kind of error of fact or law 
that, when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
ipso facto, clear and unmistakable. Fugo v. Brown, 6 Vet. 
App. 40, 43-4 (1993), citing Russell, 3 Vet. App. at 313 
(1992).

If a decision was clearly and unmistakably erroneous then 38 
C.F.R. § 3.400(k) (1999) provides that the effective date 
shall be the date upon which benefits would have been payable 
if the correct decision had been made on the date of the 
reversed decision.

From a review of the evidence then available in November 1985 
it is clear that the RO had a reasonable basis for their 
decision.  Mere allegations as to the weighing of evidence 
falls short of constituting a valid CUE claim.  The earliest 
evidence of disability precluding substantially gainful 
employment was received in 1995 with the diagnosis of major 
depression, a psychosis, and objective evidence of concurrent 
physical distress.  The RO accepted the December 1994 contact 
by the veteran as the earliest date from which pension 
benefits might be granted.  Based on these facts, the 
decision to deny pension based on the evidence available in 
1985 was not clearly and unmistakably erroneous. 38 C.F.R. § 
3.105 (1999).

For the reasons set forth here, it is the judgment of the 
Board that the RO was without fault in assigning the 
effective date for the payment of pension benefits.  An 
effective date of entitlement to pension is not warranted 
prior to December 23, 1994, the date of the veteran's 
informal claim for pension benefits.  The RO appropriately 
used the date of the informal claim as the basis for the 
effective date of pension.  The benefit sought on appeal is 
denied.  

In reaching this decision the Board considered that the 
veteran might benefit from the doctrine of reasonable doubt 
pointing to an allowance of the claim.  The only theory of 
the case on which the veteran might prevail is the contention 
that the rating action in November 1985 was clearly and 
unmistakably erroneous.  As such, the evidentiary threshold 
detailed in the Court's decision in Russell must be met, and 
the lowered standard presented under the "reasonable doubt" 
doctrine is inapplicable.  


ORDER

An effective date prior to December 23, 1994, for an award of 
pension is denied.  



		
	JEFFREY A. PISARO
	Acting Member, Board of Veterans' Appeals



 

